Exhibit TRADEMARK SUBLICENSE AGREEMENT This TRADEMARK SUBLICENSE AGREEMENT (“Agreement”) is made as of September 29, 2006 by and between Beeland Management Company, L.L.C., an Illinois limited liability company (“Company”) and RICI® Linked - PAM Advisors Fund, LLC, a Delaware limited liability company (“Sublicensee”).The Company and Sublicensee are sometimes hereinafter referred to individually as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, pursuant to a Trademark License Agreement dated as of March 15, 2005 (“License Agreement”) by and among the Company, Beeland Interests, Inc., a Delaware corporation (“Beeland Interests”), James B. Rogers, Jr., an individual (“Rogers”), Beeland Interests granted to the Company certain rights to use the Rogers International Commodity Index (“Index”) and certain Licensed Marks (as defined in Section II.A below) on the terms set forth in the License Agreement; WHEREAS, Sublicensee desires a sublicense under such License Agreement and the Company, with the express consent of Beeland Interests, wishes to grant such a sublicense; NOW THEREFORE, in consideration of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: I.LICENSE Company hereby grants to Sublicensee, subject to the terms and conditions of this Agreement, a limited, personal, nonexclusive, with no right to sublicense, nontransferable license to use the Index and the Licensed Marks worldwide, and on related websites based in the United States, solely in connection with the sale and marketing of the following Sublicensee fund(s) whose investment strategy is based on the Index (and sub-indices thereof) and denominated in United States of America dollars: “RICI® Linked - PAM Advisors Fund, LLC” and its related Series, namely, “RICI® Linked - PAM Total Index Series,” “RICI® Linked - PAM Energy Sector Series,” “RICI® Linked - PAM Metals Sector Series,” and “RICI® Linked - PAM Agricultural Sector Series” (collectively, the “Funds”).Nothing in this Agreement shall be construed to grant Sublicensee any rights or license to any trademark, trade name, service mark, domain name, product name or logo of Rogers or Beeland Interests other than as expressly specified herein. II.OWNERSHIP OF THE INDEX AND MARKS A. Sublicensee acknowledges and agrees that Beeland Interests, and/or its affiliates (including, but without limitation, Rogers), is and will be the owner of the Index and the names and trademarks “RICI®Linked - PAM Advisors Fund, LLC” and its related Series, namely, “RICI® Linked - PAM Total Index Series,” “RICI® Linked - PAM Energy Sector Series,” “RICI® Linked - PAM Metals Sector Series,” and “RICI® Linked - PAM Agricultural Sector Series”;and the names and designations, marks and/or trademarks (which may be used by Sublicensee solely for related marketing purposes of Sublicensee in accordance with the terms hereof and with the prior written approval of Beeland Interests) “Jim Rogers”, “James B. Rogers”, “Rogers”, Rogers’ likeness and Rogers’ signatures (collectively, “Licensed Marks”), along with any associated goodwill, no matter whether such Licensed Marks have been registered inside or outside of the United States. B. Sublicensee further acknowledges and agrees that, as among the Parties, Beeland Interests and/or Rogers are the owners of the Index, the Licensed Marks and the following names and trademarks (collectively, including Licensed Marks, “BI Marks”), along with any associated goodwill, no matter whether such BI Marks have been registered inside or outside of the United States: BeelandJames B.
